NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JHOTI ASHOK CRAWFORD,                           No.    18-15603

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02919-KJN

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                 Kendall J. Newman, Magistrate Judge, Presiding

                          Submitted September 13, 2019**
                             San Francisco, California

Before: GOULD, BEA, and FRIEDLAND, Circuit Judges.

      Appellant Jhoti Crawford appeals from the district court’s order affirming the

Administrative Law Judge (“ALJ”)’s decision denying him supplemental security

income (“SSI”) benefits. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo the district court’s order upholding the ALJ’s denial of benefits. Bayliss v.

Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005). We “may reverse the ALJ’s

decision to deny benefits only if it is based upon legal error or is not supported by

substantial evidence.” Id. We affirm.

      The ALJ properly applied the five-step sequential evaluation to determine

whether Crawford was eligible for SSI benefits. See 20 C.F.R. § 416.920. The

ALJ’s conclusion at step one that Crawford had not engaged in substantial gainful

activity since he applied for SSI benefits on September 30, 2013, is supported by

substantial evidence and is not contested by either party. At step two, the ALJ

properly considered the separate and combined effects of Crawford’s claimed

impairments, and his conclusion that Crawford’s claimed impairments of his right

eye injury, lower back pain, asthma, and muscular dystrophy are not severe is

supported by substantial evidence.

      At step three, the ALJ properly applied the special psychiatric review

technique applicable in 2015, and his conclusion that Crawford’s mental

impairments do not meet the listed impairments in 20 C.F.R., Part 404, Subpart P,

Appendix 1 is supported by substantial evidence. Finally, Crawford argues that the

ALJ committed legal error at step four in finding that he is not disabled and can

perform his past work as a forklift driver, because the ALJ erred in giving greater

weight to his non-treating physicians’ opinions than to his treating psychiatrists’


                                         2
opinions. We need not address this issue, because the ALJ made alternative findings

at step five that Crawford is not disabled because he can perform other jobs such as

a food-counter worker, a laundry worker, or a retail bagger. Crawford did not

challenge the ALJ’s alternative step-five findings in district court, nor does he on

appeal.1

      AFFIRMED.




1
       Additionally, Crawford’s argument that the ALJ erred in discounting the
credibility of his testimony at his ALJ hearing is waived, because Crawford did not
raise the issue in district court. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir.
2006); Abogados v. AT&T, Inc., 223 F.3d 932, 937 (9th Cir. 2000).

                                          3